DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed October 20, 2022 has been entered. Claims 1, 3-11, and 13-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed May 20, 2022.
Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive. 
The combination fails to teach the claimed sleeve:
Applicant first argues that the rejection of amended claim 1 is improper because Sommer in view of Scharlach fails to teach all the elements of claimed invention. Applicant particularly argues that Scharlach fails to teach “a sleeve disposed between the stator and the housing, wherein the sleeve comprises a plurality of openings formed therein”.
Applicant argues that the inner housing 15 of Scharlach is not equivalent to the “sleeve” of the claimed invention (see Remarks page 13, last paragraph). 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification” (see MPEP 2111). 
Applicant’s argument is unpersuasive because the inner housing of Scharlach is structurally the same as the sleeve of the claimed invention, it is simply labelled as an inner housing rather than a sleeve. Both are cylindrical in shape and located between the stator and housing (or outer housing 32 to use the terminology of Scharlach). 
“An alternative example of embodiment of an electric machine 1 according to the invention is shown in FIG. 3, in which the housing 2 is composed of an outer housing component 32 and an inner housing component 33”, col. 6, 39-42) (note that 15 is located on 33). 
Sommer in view of Scharlach teaches all the elements of the claimed invention. 
There is no rationale to combine Sommer and Scharlach:
Applicant next argues that the rejection of amended claim 1 under 35 USC 103 is inappropriate because there is no rationale for combining the references (see Remarks page 14, paragraph 2). 
The Office Action mailed May 20, 2022 argued that it would have been obvious to modify Sommer to have the coolant directly contact the stator windings as taught by Scharlach because direct contact would lead to improved heat transfer. 
This rationale is not superfluous in light of the cooling system of Sommer—as argued by Applicant—as this cooling system uses direct cooling which is superior to the indirect cooling method of Sommer (“In EP 0 329 790 A1, a cooling system for an electric motor is described, in which a cooling oil is sprayed onto the winding heads from nozzles arranged on the front side. An improved cooling of the stator windings is achieved thereby when compared with a cooler disposed externally on the housing”, see Scharlach col. 1, 37-42). 
Furthermore, this rationale does not make use of hindsight reasoning as the improved cooling effects are discussed in Scharlach itself which is prior art to the claimed invention (see quote above). 
	Modifying Sommer to directly cool the windings for an improved cooling effect as taught by Scharlach is a proper rationale for combing the references. 


Sommer teaches away from the combination:
Lastly, Applicant argues that even if a proper prima facia case of obviousness has been made, the rejection is improper in light of the secondary consideration that Sommer teaches away from the combination. 
Applicant correctly points out that Sommer teaches away from the coolant directly contacting the stator laminations because of a fear that such a scheme will adversely impact condenser efficiency (“The flowing refrigerant does not physically contact stator 176 because the refrigerant may leak through any gaps between stator laminations which are surrounded by windings, and adversely affect compressor efficiency by bypassing refrigerant from the condenser to the evaporator in excess of the amount needed for motor cooling, while creating a permanent leak path”, see Sommer [0024]). 
	However, the coolant would not directly contact the stator laminations in the proposed combination. The inner housing 15 of Scharlach protects the stator laminations from direct contact with the coolant. Furthermore, Scharlach does not teach coolant directly contacting the stator laminations, but instead teaches the coolant contacting the windings (“In order to achieve this object, it is provided according to the invention that the cooling channel comprises at least one circular-shaped or circular-segment-shaped annular channel section, by way of which the cooling medium can be introduced through at least one opening to at least one winding head”, col. 1, 48-53). 
	In conclusion, Summer teaches away from the coolant directly contacting the stator laminations because this would lead to excess leakage, but the proposed combination does not teach the coolant directly contacting the stator laminations. 
	The rejection is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (US 20150226467 A1, hereinafter “Sommer”) in view of Scharlach (US 10770949 B2).
Regarding claim 1, Sommer teaches a system for cooling a hermetic motor (“A method for cooling a compressor motor”, [abstract]) (“The motor includes an exterior housing, providing a hermetic seal for the motor”, [0010]), comprising: 
a motor cooling refrigerant flow path (Fig. 2, 12) configured to direct refrigerant from a condenser (Fig. 2, 30) disposed along a refrigerant loop (“A well-known refrigeration cycle is a closed loop system in which refrigerant, the working fluid, is compressed by a compressor that increases the pressure of the refrigerant gas”, [0002]) to the hermetic motor (Fig. 2, 170), and from the hermetic motor back to the refrigerant loop (Fig. 2, see lines exiting 170 and entering back into evaporator stage of loop 12); and 

    PNG
    media_image1.png
    551
    703
    media_image1.png
    Greyscale

a housing (Fig. 4, 174) of the hermetic motor disposed along the motor cooling refrigerant flow path and configured to receive the refrigerant (“As depicted in FIG. 4, the refrigerant is channeled to motor cavity 190 through a second fluid passageway 192”, [0028]) from the condenser (Fig. 2, 30), wherein the housing of the hermetic motor comprises an annulus formed there in (Fig. 4, 182) and  surrounding at least a portion of a stator (Fig. 4, 176) of the hermetic motor (Fig. 4, 182), wherein the housing is configured to direct the refrigerant into the annulus (refrigerant is directed into annuls via 188 which is located in the housing) (“A fluid passageway 188 in motor housing connects helical annulus to expansion valve 186”, [0027]). 

    PNG
    media_image2.png
    522
    565
    media_image2.png
    Greyscale

Sommer does not teach a sleeve disposed between the stator and the housing, wherein the sleeve comprises a plurality of openings formed therein, wherein the plurality of openings is configured to direct the refrigerant from the annulus toward the stator to directly contact the stator and then flow into a cavity of the housing of the hermetic motor.
	Scharlach teaches a system for cooling an electric motor using refrigerant channels (“An electric machine with a housing, in which a stator having a plurality of winding heads is arranged. The housing has at least one cooling channel through which can flow a cooling medium”, [abstract]) with a sleeve (Fig. 3, 33) (particularly the part of 33 where 15 is located) disposed between the stator and the housing (Fig. 3, 32), wherein the sleeve comprises a plurality of openings (Fig. 3, 10) formed therein, wherein the plurality of openings is configured to direct the refrigerant from the annulus (Fig. 3, 9) toward the stator to directly contact the stator and then flow into a cavity of the housing of the hermetic motor (“The cooling oil sprayed onto the winding heads 4 runs along the heads, absorbing heat from the winding heads 4. The cooling oil dripping or flowing out from the winding heads subsequently collects in a cooling oil sump 11 in the bottom part of the electric machine 1. The cooling oil can flow out of this cooling oil sump 11 through the run-off 12 and can be introduced into a cooling circuit, which is not shown further here”, col. 5, 47-54) (i.e. the refrigerant (“oil”) is sprayed out of 10 onto stator windings 4 and drips through the unlabeled cavity of the housing 2 to reach outlet by 11). 

    PNG
    media_image3.png
    587
    508
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooling system of Sommer by substituting the annulus configuration of Sommer for that of Scharlach. 
	This would have the advantage of improving cooling by directly cooling the windings, which is a significant source of heat generation (“Electric machines, which are designed for high rated powers, may require cooling during operation, in order to particularly cool current-carrying components of the electric machine. In particular, a cooling of winding heads of one or a plurality of stator windings may be necessary, since these can greatly heat up during operation due to the currents flowing through them”, col. 1, 14-19) (“In EP 0 329 790 A1, a cooling system for an electric motor is described, in which a cooling oil is sprayed onto the winding heads from nozzles arranged on the front side. An improved cooling of the stator windings is achieved thereby when compared with a cooler disposed externally on the housing”, col. 1, 37-42).
Regarding claim 3, Sommer in view of Scharlach teaches the system of claim 1. 
Sommer does not teach wherein the housing of the hermetic motor comprises an additional annulus, wherein the annulus is disposed on a drive end of the hermetic motor and wherein the additional annulus is disposed on an opposite drive end of the hermetic motor.
Scharlach further teaches wherein the housing of the motor comprises an additional annulus (Fig. 3, see annulus 9 on both right and left side of the motor), wherein the annulus is disposed on a drive end (Fig. 3, 9 is on left drive end by the windings) of the hermetic motor and wherein the additional annulus is disposed on an opposite drive end (Fig. 3, 9 is also on right drive end by the windings) of the motor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Sommer in view of Scharlach by placing two annuli on opposite drive ends of the motor as taught by Scharlach. 
This would have the advantage of placing the cooling openings directly over the windings which are areas of significant heat accumulation in electric motors because these are the areas where current flows through to drive the motor. 
Regarding claim 4, Sommer in view of Scharlach teaches the system of claim 1. Sommer further teaches wherein the system is configured to direct the refrigerant along the motor cooling refrigerant flow path via a pressure differential between the condenser and an evaporator (“The condensed refrigerant from the condenser is in fluid communication with an expansion device that expands at least some of the pressurized fluid into a gas as it flows within the closed loop refrigeration system. The closed loop system from the discharge of the compressor to the expansion valve is termed the high pressure side of the refrigeration system or circuit. After the refrigerant exits the expansion device as a mixture of gas and liquid, its pressure is reduced. The evaporator receives the refrigerant with lowered pressure from the expansion device”, [0003] and [0004]). 
Regarding claim 5, Sommer in view of Scharlach teaches the system of claim 1.
 Sommer does not teach comprising a flow generating device configured to direct the refrigerant along the motor cooling refrigerant flow path.
Scharlach does teach comprising a flow generating device (“pump”) configured to direct the refrigerant along the motor cooling refrigerant flow path (“The cooling channel can be connected via the connection and the run-off to a cooling medium circuit, which may comprise, for example, a heat exchanger for delivering heat and a pump for conveying the cooling medium”, col. 3, 42-45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Sommer in view of Scharlach by including a pump to drive the refrigerant through the circuit as taught by Scharlach. 
This would have the advantage of simplifying the refrigerant flow system when compared to the pressure differential system taught by Sommer. 
Regarding claim 6, Sommer in view of Scharlach teaches the system of claim 1. Sommer further teaches wherein the housing of the hermetic motor comprises an outlet configured to direct the refrigerant from the cavity of the housing toward an evaporator disposed along the refrigerant loop (“For a horizontally mounted motor, some of the refrigerant mist remains as a liquid and will fall by gravity to base of motor cavity 190. It will be understood that for a vertically mounted compressor, refrigerant liquid may condense and will fall by gravity to a location where it can be captured. Liquid from liquid outlet 200 may then flow to evaporator 50 through a connecting conduit (not shown)”, [0029])(see Fig. 4, 190 and 200). 
Regarding claim 7, Sommer in view of Scharlach teaches the system of claim 1. 
Sommer does not teach wherein the plurality of openings are uniformly spaced a circumference of the stator.
Scharlach further teaches wherein the plurality of openings are uniformly spaced about a circumference of the stator (Fig. 4, see openings 10 spaced uniformly around sleeve 33 which is further placed around the stator as seen in Fig. 3). 

    PNG
    media_image4.png
    334
    404
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Sommer in view of Scharlach by making the openings uniform around the stator as taught by Scharlach. 
This would have the advantage of uniformly cooling the stator windings. 
Regarding claim 8, Sommer in view of Scharlach teaches the system of claim 1. 
Sommer does not teach wherein each opening of the plurality of openings extends from the annulus and through the sleeve of the stator.
Scharlach further teaches wherein each opening of the plurality of openings extends from the annulus and through the sleeve of the stator (Fig. 3, see annulus 9 extend through sleeve 15 so that the refrigerant is sprayed directly onto the stator windings 4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Sommer in view of Scharlach so that the annulus extended through the stator sleeve as taught by Sharlach. 
This would allow for direct contact between the refrigerant and the windings which leads to improved heat transfer from the windings to the refrigerant which in turn leads to better cooling. 
Regarding claim 9, Sommer in view of Scharlach teaches the system of claim 1. Sommer further teaches wherein the motor cooling refrigerant flow path is configured to direct the refrigerant to contact a rotor of the hermetic motor, bearings of the hermetic motor, another component of the hermetic motor, or a combination thereof, within the cavity of the hermetic motor (“The refrigerant is then channeled to motor cavity 190. As depicted in FIG. 4, the refrigerant is channeled to motor cavity 190 through a second fluid passageway 192, shown as a fluid passageway in a portion of housing 174 extending from expansion device 186 to motor cavity 190. This second fluid passageway 192 is not restricted to being positioned within housing 174, as shown in FIG. 4, and may take a route external to housing 174 to connect expansion device 186 to motor cavity 190. However, the preferred fluid passageway 192 is depicted in FIG. 4. The refrigerant is then drawn across mechanical back-up bearings 194 and electromagnetic (EM) bearings 196 that support rotor 178, back-up bearings 194 and EM bearings 196 being positioned at either end of rotor 178 in motor cavity 190”, [0028])(i.e. the refrigerant contacts the bearings through cavity 190). 
	Regarding claim 10, Sommer teaches a heating, ventilating, air conditioning, and refrigeration (HVAC&R) system, comprising: 
a refrigerant loop (Fig 2, 12); 
a compressor (Fig. 2, 20) disposed along the refrigerant loop and configured to circulate refrigerant within the refrigerant loop (“A well-known refrigeration cycle is a closed loop system in which refrigerant, the working fluid, is compressed by a compressor that increases the pressure of the refrigerant gas”, [0002]); 
a condenser (Fig. 2, 30) disposed downstream of the compressor along the refrigerant loop with respect to a flow of the refrigerant within the refrigerant loop; 
an evaporator (Fig. 2, 50) disposed downstream of the condenser along the refrigerant loop with respect to the flow of the refrigerant within the refrigerant loop; 
a hermetic motor (Fig. 2, 170) configured to drive the compressor; and 
a motor cooling system (“A method for cooling a compressor motor”, [abstract]) (“The motor includes an exterior housing, providing a hermetic seal for the motor”, [0010]), comprising: a motor cooling refrigerant flow path (Fig. 2, 60) configured to direct refrigerant from the condenser to the hermetic motor, and from the hermetic motor to the evaporator (Fig. 2, arrows from 170 to 50); 
a housing (Fig. 4, 174) of the hermetic motor disposed along the motor cooling refrigerant flow path and configured to receive the refrigerant (“As depicted in FIG. 4, the refrigerant is channeled to motor cavity 190 through a second fluid passageway 192”, [0028]) from the condenser (Fig. 2, 30), wherein the housing of the hermetic motor comprises an annulus formed there in (Fig. 4, 182) surrounding at least a portion of a stator (Fig. 4, 176) of the hermetic motor (Fig. 4, 182) wherein the housing is configured to direct the refrigerant into the annulus (refrigerant is directed into annuls via 188 which is located in the housing) (“A fluid passageway 188 in motor housing connects helical annulus to expansion valve 186”, [0027]). 
Sommer does not teach a sleeve disposed between the stator and the housing, wherein the sleeve comprises a plurality of openings formed therein, wherein the plurality of openings is configured to direct the refrigerant from the annulus toward the stator to directly contact the stator and then flow into a cavity of the housing of the hermetic motor.
Scharlach teaches a system for cooling an electric motor using refrigerant channels (“An electric machine with a housing, in which a stator having a plurality of winding heads is arranged. The housing has at least one cooling channel through which can flow a cooling medium”, [abstract]) with a sleeve (Fig. 3, 33) (particularly the part of 33 where 15 is located) disposed between the stator and the housing (Fig. 3, 32), wherein the sleeve comprises a plurality of openings (Fig. 3, 10) formed therein, wherein the plurality of openings is configured to direct the refrigerant from the annulus (Fig. 3, 9) toward the stator to directly contact the stator and then flow into a cavity of the housing of the hermetic motor (“The cooling oil sprayed onto the winding heads 4 runs along the heads, absorbing heat from the winding heads 4. The cooling oil dripping or flowing out from the winding heads subsequently collects in a cooling oil sump 11 in the bottom part of the electric machine 1. The cooling oil can flow out of this cooling oil sump 11 through the run-off 12 and can be introduced into a cooling circuit, which is not shown further here”, col. 5, 47-54) (i.e. the refrigerant (“oil”) is sprayed out of 10 onto stator windings 4 and drips through the unlabeled cavity of the housing 2 to reach outlet by 11). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooling system of Sommer by substituting the annulus configuration of Sommer for that of Scharlach. 
This would have the advantage of improving cooling by directly cooling the windings, which is a significant source of heat generation (“Electric machines, which are designed for high rated powers, may require cooling during operation, in order to particularly cool current-carrying components of the electric machine. In particular, a cooling of winding heads of one or a plurality of stator windings may be necessary, since these can greatly heat up during operation due to the currents flowing through them”, col. 1, 14-19) (“In EP 0 329 790 A1, a cooling system for an electric motor is described, in which a cooling oil is sprayed onto the winding heads from nozzles arranged on the front side. An improved cooling of the stator windings is achieved thereby when compared with a cooler disposed externally on the housing”, col. 1, 37-42).
Regarding claim 11, Sommer in view of Scharlach teaches the system of claim 10. Sommer further teaches wherein the housing of the hermetic motor comprises an outlet configured to direct the refrigerant from the cavity of the housing toward the evaporator (“For a horizontally mounted motor, some of the refrigerant mist remains as a liquid and will fall by gravity to base of motor cavity 190. It will be understood that for a vertically mounted compressor, refrigerant liquid may condense and will fall by gravity to a location where it can be captured. Liquid from liquid outlet 200 may then flow to evaporator 50 through a connecting conduit (not shown)”, [0029]) (see Fig. 4, 190 and 200). 
Regarding claim 13, Sommer in view of Scharlach teaches the system of claim 10. 
Sommer does not teach wherein the housing of the hermetic motor comprises an additional annulus, wherein the annulus is disposed on a drive end of the hermetic motor, and wherein the additional annulus is disposed on an opposite drive end of the hermetic motor.
Scharlach further teaches wherein the housing of the motor comprises an additional annulus (Fig. 3, see annulus 9 on both right and left side of the motor), wherein the annulus is disposed on a drive end (Fig. 3, 9 is on left drive end by the windings) of the hermetic motor, and wherein the additional annulus is disposed on an opposite drive end (Fig. 3, 9 is also on right drive end by the windings) of the motor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Sommer in view of Scharlach by placing two annuluses on opposite drive ends of the motor as taught by Scharlach. 
This would have the advantage of placing the cooling openings directly over the windings which are areas of significant heat accumulation in electric motors because these are the areas where current flows through to drive the motor. 
Regarding claim 15, Sommer in view of Scharlach teaches the system of claim 10. 
Sommer does not teach wherein the plurality of openings is uniformly spaced about a circumference of the stator.
Scharlach further teaches wherein the plurality of openings is uniformly spaced about a circumference of the stator (Fig. 4, see openings 10 spaced uniformly around sleeve 33 which is further placed around the stator as seen in Fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Sommer in view of Scharlach by making the openings uniform around the stator as taught by Scharlach. 
This would have the advantage of uniformly cooling the stator windings. 
Regarding claim 16, Sommer in view of Scharlach teaches the system of claim 10. 
Sommer does not teach wherein each opening of the plurality of openings extends from the annulus and through the sleeve of the stator.
Scharlach further teaches wherein each opening of the plurality of openings extends from the annulus and through the sleeve of the stator (Fig. 3, see annulus 9 extend through sleeve 15 so that the refrigerant is sprayed directly onto the stator windings 4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Sommer in view of Scharlach so that the annulus extended through the stator sleeve as taught by Sharlach. 
This would allow for direct contact between the refrigerant and the windings which leads to improved heat transfer from the windings to the refrigerant which in turn leads to better cooling. 
	Regarding claim 17, Sommer teaches a method for cooling a hermetic motor (“A method for cooling a compressor motor”, [abstract]) (“The motor includes an exterior housing, providing a hermetic seal for the motor”, [0010]), comprising: 
diverting a portion of a refrigerant flow exiting a condenser in a refrigerant loop toward a motor cooling refrigerant path (“In circuit 12, some refrigerant is directed along a conduit 60 from condenser 30 to compressor motor 170, where it enters motor 170 through an inlet 172 in motor 170”, [0021]; 
directing the portion of the refrigerant flow along the motor cooling refrigerant path into a housing of the hermetic motor wherein the hermetic motor is configured to drive a compressor disposed along the refrigerant loop (see quote from [0021] in line above); 
directing the portion of the refrigerant flow through an annulus formed in the housing of the hermetic motor (“Once refrigerant fluid enters motor through motor inlet 172, refrigerant flows through helical annulus contacting both spacer 180 and housing 174”, [0024]; and 
directing the portion of the refrigerant flow from the cavity of the housing of the hermetic motor back toward the refrigerant loop (“For a horizontally mounted motor, some of the refrigerant mist remains as a liquid and will fall by gravity to base of motor cavity 190. It will be understood that for a vertically mounted compressor, refrigerant liquid may condense and will fall by gravity to a location where it can be captured. The liquid then flows to liquid outlet 200. Liquid from liquid outlet 200 may then flow to evaporator 50 through a connecting conduit (not shown)”, [0029]).
directing the portion of the refrigerant flow through a plurality of openings formed in a sleeve of the hermetic motor, wherein the sleeve is positioned between the housing and a stator of the hermetic motor, such that the plurality of openings directs the portion of the refrigerant flow from the annulus toward the stator to directly contact the stator and then flow from the stator into a cavity of the housing of the hermetic motor. 
Scharlach teaches a system for cooling an electric motor using refrigerant channels (“An electric machine with a housing, in which a stator having a plurality of winding heads is arranged. The housing has at least one cooling channel through which can flow a cooling medium”, [abstract]) with an annulus (Fig. 3, 9) (“The annular channel section 9 has a plurality of openings 10, each of which is arranged opposite and adjacent to a winding head 4 of the stator”, col. 6, 25-28) that involves directing the portion of the refrigerant flow through a plurality of openings (Fig. 3, 10) formed in a sleeve (Fig. 3, 33 and particularly the part of 33 where 15 is located) of the hermetic motor, wherein the sleeve is positioned between the housing (Fig. 3, 32) and a stator (Fig. 3, 3) of the hermetic motor, such that the plurality of openings directs the portion of the refrigerant flow from the annulus toward the stator to directly contact the stator and then flow from the stator into a cavity of the housing of the hermetic motor (“The cooling oil sprayed onto the winding heads 4 runs along the heads, absorbing heat from the winding heads 4. The cooling oil dripping or flowing out from the winding heads subsequently collects in a cooling oil sump 11 in the bottom part of the electric machine 1. The cooling oil can flow out of this cooling oil sump 11 through the run-off 12 and can be introduced into a cooling circuit, which is not shown further here”, col. 5, 47-54) (i.e. the refrigerant (“oil”) is sprayed out of 10 onto stator windings 4 and drips through the unlabeled cavity of the housing 2 to reach outlet by 11). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooling method of Sommer by substituting the annulus configuration of Sommer for that of Scharlach. 
	This would have the advantage of simplifying the construction and design of the cooling system by avoiding a helically shaped annulus, while still providing effective cooling of the motor (“The advantage of the solution according to the invention consists in the fact that a simplified construction of the electric machine is achieved by the circular-shaped or circular-segment-shaped annular channel section of the cooling channel running in the housing, but at the same time, the cooling medium can be introduced to one or a plurality of the winding heads of the electric machine”, col. 1, 54-60). 
Regarding claim 19, Sommer in view of Scharlach teaches the method of claim 17. Sommer further teaches wherein directing the portion of the refrigerant flow along the motor cooling refrigerant path into the housing of the hermetic motor comprises directing the portion of the refrigerant flow into an inlet (“The cooling circuit includes a refrigerant inlet in the motor housing providing refrigerant liquid to cool the motor”, [0013]) on a drive end (Fig. 4, 172 on right drive end) of the hermetic motor.
Regarding claim 20, Sommer in view of Scharlach teaches the method of claim 17. Sommer further teaches wherein directing the portion of the refrigerant flow from the cavity of the housing of the hermetic motor back toward the refrigerant loop comprises directing the portion of the refrigerant flow from the cavity of the housing of the hermetic motor to an evaporator disposed along the refrigerant loop (“The liquid then flows to liquid outlet 200. Liquid from liquid outlet 200 may then flow to evaporator 50 through a connecting conduit (not shown)”, [0029]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Scharlach and Kuroda et al. (JP 2007244067 A, hereinafter “Kuroda”).
Regarding claim 14, Sommer in view of Scharlach teaches the system of claim 13. 
Sommer further teaches wherein the housing of the hermetic motor comprises a first inlet (Fig. 4, 172) coupled to the annulus (Fig. 4, 182) on the drive end (Fig. 4, 172 on side by the driving windings) of the hermetic motor.
Sommer does not teach a second inlet coupled to the additional annulus on the opposite drive end of the hermetic motor.
Kuroda teaches a motor cooling system comprising a first inlet (Fig. 1, 12) coupled to the annulus (Fig. 1, 26) on the drive end of the hermetic motor and a second inlet (Fig. 1, 13) coupled to the additional annulus (Fig. 1, 27) on the opposite drive end of the hermetic motor. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Sommer in view of Scharlach to include two separate inlets supplying the two annuluses as taught by Kuroda. 
This would increase the cooling rate by providing each winding with its own supply of refrigerant. 

    PNG
    media_image5.png
    561
    746
    media_image5.png
    Greyscale

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Scharlach and Holden (US 6324858 B1).
Regarding claim 18, Sommer in view of Scharlach teaches the method of claim 17. 
Sommer does not teach wherein diverting the portion of the refrigerant flow exiting the condenser in the refrigerant loop toward the motor cooling refrigerant path comprises adjusting a valve disposed along the motor cooling refrigerant path based on feedback from a temperature sensor disposed in the hermetic motor.
Holden teaches a method for cooling a compressor motor wherein diverting the portion of the refrigerant flow exiting the condenser in the refrigerant loop toward the motor cooling refrigerant path comprises adjusting a valve (Fig. 1, 34) disposed along the motor cooling refrigerant path based on feedback from a temperature sensor (Fig. 1, 14-2) disposed in the hermetic motor (“The duty cycle of the valve 34 is determined primarily by the operating load of the motor 14 sensed by power transducer 14-1 and is then corrected based on the motor winding temperature sensed by temperature sensor 14-2. The efficiency of the motor 14 is a specified variable. The motor cooling load can be approximated for any operating condition based on the power draw of the motor 14 sensed by power transducer 14-1 and the motor efficiency”, col. 3, 44-51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Sommer in view of Scharlach to control switching valve based on a motor temperature reading as taught by Holden.
This would make the motor more efficient by diverting the refrigerant to cool the motor in a way that is responsive to the cooling needs of the motor.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CHRISTOPHER S LEONE/Examiner, Art Unit 2834             

/AHMED ELNAKIB/Primary Examiner, Art Unit 2834